People v Wilson (2022 NY Slip Op 03675)





People v Wilson


2022 NY Slip Op 03675


Decided on June 3, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 3, 2022

PRESENT: WHALEN, P.J., SMITH, PERADOTTO, CURRAN, AND BANNISTER, JJ. (Filed June 3, 2022.) 


MOTION NO. (607/21) KA 19-00168.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vEARL J. WILSON, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.